DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 8 have been amended not changing the scope and contents of the claim.
Claim 7 has been amended changing the scope and contents of the claim.
Claims 9-14 have been newly added which parallel original claims 2-7.
Applicant’s amendment filed July 2, 2021 overcomes the following objection/rejection(s) from the last Office Action of April 2, 2021:
Objections to the specification for minor informalities
Objections to claim 7 for minor informalities
Rejections to claim 7 under 35 USC § 112

Response to Arguments
Applicant's arguments filed July 2, 2021 regarding claims 1 and 8 have been fully considered but they are not persuasive. 
Applicant argues, “no amount of repeating would cause the system to generate fourth projection data by updating the second projection data based on the third 
Examiner respectfully disagrees. As the loop is continued and “repeat till done (figure 5A)” is executed throughout the loop itself, projection data is altered and thus generating additional projection data based upon the earlier defined sets of projection data (created prior to the loop execution). Further, the loop is defined as, “In a looping sequence S120, each projection is processed individually, with a segmentation step S130 and a pixel replacement step S140. A reconstruction and display step S150 then use the projections to form the corrected volume image (column 8, line 21).” Being that this is a continuous loop, with a step for altering the pixels throughout the loop, the consecutive data sets can be generated (and more specifically a fourth data set).
Applicant argues, “the office action has not shown that one of ordinary skill in the art would have believed that ‘continuing the modification loop’ as proposed was advantageous or necessary to address any known issue with the ‘296 patent (remarks, 12)”
Examiner respectfully disagrees. Column 2, lines 12-55 of Yang discuss a variety of iterative approaches, and how these iterative processing allow for more successful reconstruction while also reducing artifacts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,202,296 to Yang et al. (hereinafter Yang).
Regarding independent claim 1, Yang discloses a medical image processing apparatus (Abstract, “A method for suppressing metal artifacts in a radiographic image,”) comprising:
processing circuitry configured to acquire information on missing data based on first projection data obtained by scanning a subject (Figure 5, element S100 and S110; column 3, line 21, “comprising obtaining at least one two-dimensional radiographic image of a subject, wherein the subject has one or more metal objects; identifying a material that forms the one or more metal objects”), generate second projection data by interpolating missing data in the first projection data based on the information on missing data (Figure 5, element S140, column 8, line 23, “and a pixel replacement step S140.”), generate a first reconstructed (column 8, line 24, “A reconstruction and display step S150 then uses the projections to form the corrected volume image”), 
Yang fails to explicitly disclose generate third projection data by performing forward projection on the first reconstructed image, and
generate fourth projection data by updating the second projection data based on the third projection data, and generate a second reconstructed image based on the fourth projection data.
However, Yang discloses performing steps S120, S130 and S140 repeatedly until done (Figure 5, “repeat until done”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method outlined in Figure 5, to generate third and fourth projection data, by continuing the modification loop. 
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Yang further discloses wherein the processing circuitry (Column 5, line 39, “Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory 32. The 3-D volume image can be presented on a display 34”) repeatedly performs processing for generating the first reconstructed image (figure 5, “repeat until done;” S150), processing for generating the third projection data (figure 5, “repeat until done;” see analysis in claim 1), and (figure 5, “repeat until done;” see analysis in claim 1).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Yang further discloses wherein the processing circuitry performs the processing for generating the first reconstructed image (Column 5, line 39, “Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory 32. The 3-D volume image can be presented on a display 34”), the processing for generating the third projection data (figure 5, “repeat until done;” see analysis in claim 1), and the processing for generating the fourth projection data (figure 5, “repeat until done;” see analysis in claim 1) a predetermined number of times or until processing results are converged (figure 5, “repeat until done”).
Regarding independent claim 8, the references and analysis of claim 1 apply directly. Additionally, Yang further discloses an xray CT apparatus (column 5, line 5, “typical applications, a computer or other type of dedicated logic processor for obtaining, processing, and storing image data is part of the CBCT system, along with one or more displays for viewing image results”).
Regarding dependent claim 12, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 
. 

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of U.S. Publication No 2012/0308101 to Zeng et al. (hereinafter Zeng).
Regarding dependent claim 2, Yang fails to explicitly disclose wherein the processing circuitry specifies, based on the information on missing data, a range for reconstructing the second projection data, and generates the first reconstructed image based on the specified range.
Zeng discloses wherein the processing circuitry specifies, based on the information on missing data (Paragraph 0024, “The system controller 24 may also execute various signal processing and filtration functions with regard to the acquired image signals, such as for initial adjustment of dynamic ranges, interleaving of digital image data, and so forth.”), a range for reconstructing the second projection data, and generates the first reconstructed image based on the specified range (Figure 1, element 24 and 30, paragraph 0024, “The data acquisition system 28 may receive sampled analog signals from the detector 22 and convert the data to digital signals for subsequent processing by a processor 30 discussed below”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zeng into that of Yang (abstract). 
Regarding dependent claim 3, Zeng in the combination further discloses wherein the processing circuitry specifies a range in which the first reconstructed image is forward-projected (Paragraph 0051, “approaches by which frequency data may be generated and used in place of frequency data otherwise missing from the measured image data, various speed and/or image quality enhancements may be implemented as part of these approaches. For example, in one implementation 2D parallel forward-projection, 1D ramp filteration, and 2D parallel back-projection (i.e., reprojection) of the difference of the non-linear transformation 160 and the initial reconstructed volumes 156 are used to replace 2D FFTs and IFFTs.”), based on the information on missing data, and generates the third projection data based on the specified range (Paragraph 0024, “The system controller 24 may also execute various signal processing
and filtration functions with regard to the acquired image signals, such as for initial adjustment of dynamic ranges, interleaving of digital image data, and so forth.”).
Regarding dependent claim 4, Zeng in the combination further discloses wherein the information on missing data is based on discharge of an X-ray tube apparatus, failure of an X-ray detector, or a communication error between a data acguisition system and processing circuitry on a console device side (Paragraph 0002, “artifacts may arise from a variety of causes, such as truncation of data in the Z-direction (i.e., in the direction corresponding to the axis about which the X-ray source rotates about the patient), mishandled data, and/or missing frequencies.”).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 10, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 

Allowable Subject Matter
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record are Yang in view of Zeng et al as established in claims 1-6 and 8 above.  However, neither Yang and Zeng, alone or in combination, teach the further aspect of switching image processing for second, third, fourth, or fifth projection data based on the size of a region configured with the missing data and the number of times said region repeatedly appears in a view direction as claimed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
 /VU LE/Supervisory Patent Examiner, Art Unit 2668